DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, a thorough search of relevant prior art of record did not render obvious, alone or in combination, a display device comprising: a first substrate comprising a first protrusion portion and a second protrusion portion disposed on the second scanning line and arranged in the first direction, a third protrusion portion disposed on a side close to the third scanning line on the second scanning line, and a fourth protrusion portion disposed on a side close to the first scanning line on the second scanning line; a second substrate comprising a fifth protrusion portion disposed between the first protrusion portion and the second protrusion portion, a sixth protrusion portion disposed on a side close to the first scanning line on the second scanning line, and a seventh protrusion portion disposed on a side close to the third scanning line on the second scanning line in planar view; wherein the first to fourth protrusion portions are apart from the second substrate, the fifth to seventh protrusion portions are apart from the first substrate, the third protrusion portion and the sixth protrusion portion are arranged in the second direction, and the fourth protrusion portion and the seventh protrusion portion are arranged in the second direction.
claim 16, a thorough search of relevant prior art of record did not render obvious, alone or in combination, a display device comprising: a first substrate comprising first to fourth protrusion portions; a second substrate comprising fifth to seventh protrusion portions; wherein the first to fourth protrusion portions are apart from the second substrate, the fifth to seventh protrusion portions are apart from the first substrate, and in planar view, the first protrusion portion and the second protrusion portion are arranged in the first direction, the fifth protrusion portion is disposed between the first protrusion portion and the second protrusion portion, the third protrusion portion and the sixth protrusion portion are arranged in the second direction, the fourth protrusion portion and the seventh protrusion portion are arranged in the second direction, the third protrusion portion and the seventh protrusion portion are arranged in the first direction, and the fourth protrusion portion and the sixth protrusion portion are arranged in the first direction.
Claims 2-15 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claim 17 is allowed since it depends on the allowed claim 16.

Cited but not applied prior art:
Nagasawa et al. (US 2021/0165254) disclose (Figs. 5-6) a display device comprising: a first substrate AR comprising first to third scanning lines extending in a first direction and arranged in order in a second direction, a plurality of signal lines extending in the second direction, a second substrate CT comprising a first protrusion portion MS, a second protrusion portion AS, and a third protrusion MS overlapped the second 

    PNG
    media_image1.png
    611
    443
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    455
    media_image2.png
    Greyscale

Nagasawa et al. lack disclosure of protrusion portions disposed on the first substrate; wherein the protrusion portions on the first substrate are apart from the second substrate. Nagasawa et al. also lack disclosure of the relationship/location between the protrusion portions on the first substrate and the protrusion portions on the second substrate as in claims 1 and 16.
Jeon et al. (US 2016/0085105) disclose (Fig. 5A) a display device comprising: a first substrate 100 comprising a first protrusion portion 131 and a second protrusion portion 132; a second substrate 200 comprising a third protrusion portion 231 and a fourth protrusion portion 232;  a liquid crystal layer 300 held between the first substrate and the second substrate; wherein the first protrusion portion 131 is apart from the second substrate 200, and the third protrusion portion 231 is apart from the first substrate 100. 

    PNG
    media_image3.png
    370
    484
    media_image3.png
    Greyscale

However, Jeon et al. lack disclosure of the relationship/location between the protrusion portions on the first substrate and the protrusion portions on the second substrate as in claims 1 and 16.
Tseng et al. (US 2008/0198317) disclose (Figs. 2A-2B) a display device comprising protrusion portions 40a/40b formed on the lower glass substrate 30, and a spacer unit 50 formed on the upper substrate 31; wherein the spacer unit 50 formed between the protrusion portions 40a and 40b to prevent displacement between upper and lower glass substrates. 

    PNG
    media_image4.png
    249
    623
    media_image4.png
    Greyscale

.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- March 26, 2022